Name: Commission Regulation (EC) NoÃ 1809/2004 of 18 October 2004 amending Regulation (EC) NoÃ 2848/98 laying down detailed rules for the application of the quota buy-back programme in the raw tobacco sector
 Type: Regulation
 Subject Matter: agricultural policy;  production;  plant product;  agricultural structures and production
 Date Published: nan

 19.10.2004 EN Official Journal of the European Union L 318/18 COMMISSION REGULATION (EC) No 1809/2004 of 18 October 2004 amending Regulation (EC) No 2848/98 laying down detailed rules for the application of the quota buy-back programme in the raw tobacco sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular Article 14(a) thereof, Whereas: (1) Article 36 of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector (2) set the amounts payable to producers whose quotas were bought under the quota buy-back programme during the 1999, 2000, 2001, 2002 and 2003 harvests. (2) The planned objectives of rationalising production should be pursued since producers are continuing to have difficulty in selling their production of certain groups of tobacco varieties and/or can secure only extremely low prices for those varieties. (3) For quotas under the 2004 harvest, the buy-back price should be fixed on the basis of the minimum level of aid which the farmer can receive under the direct payment scheme set up by Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3). Moreover, with a view to the implementation of the single payment scheme, the payment period for the buy-back price should be kept to a minimum. (4) Regulation (EC) No 2848/98 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 36(1) of Regulation (EC) No 2848/98: Producers whose quotas have been bought back under the 2004 harvest shall be entitled to receive an amount equal to 40 % of the premium in 2005. That amount shall be paid before 31 May 2005. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17). (2) OJ L 358, 31.12.1998, p. 17. Regulation as last amended by Regulation (EC) No 1983/2002 (OJ L 306, 8.11.2002, p. 8). (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48).